UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8391


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SAMUEL ANDRE LATHON, a/k/a Andre,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:01-cr-00060-H-1)


Submitted:    February 23, 2009             Decided:   March 6, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Andre Lathon, Appellant Pro Se. Michael Gordon James,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel Andre Lathon appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court, United States v. Lathon, No. 4:01-cr-

00060-H-1 (E.D.N.C. Oct. 24, 2008), and the reasons stated in

our recent decision in United States v. Dunphy, 551 F.3d 247

(4th Cir. 2009).        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2